        Case: 3:17-cv-00595-jdp Document #: 107 Filed: 04/24/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

MOUNTAIN CREST SRL, LLC,

        Plaintiff,
                                                       Case No. 17-cv-595-jdp
   v.

ANHEUSER-BUSCH INBEV SA/NV,
individually and as successor to InBev
SA/NV and Interbrew S.A. and MOLSON
COORS BREWING COMPANY,
individually and as successor to Molson
Canada Inc.,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants Anheuser-Busch InBev SA/NV and Molson Coors Brewing Company

against plaintiff Mountain Crest SRL, LLC dismissing this case with prejudice




        s/ R. Swanson, Deputy Clerk                           4/24/2020
        Peter Oppeneer, Clerk of Court                           Date
